DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.

Response to Amendment
	The amendment filed on May 4, 2022 has been entered.  Applicant has amended claims 1, 6, 7, 12 and 21.  Claims 1-13, 15-17 and 19-22 remain pending, have been examined, and currently stand rejected.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-13, 16-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran, JR. et al. (US 2012/0253896 A1) (“Killoran”) in view of Mayo (US 2009/0171792 A1) in view of Sachtjen et al. (US 2009/0282108 A1) (“Sachtjen”).  
Regarding Claim 1:  Killoran discloses a method that utilizes Simple Mail Transfer Protocol (SMTP) to improve security of an e-commerce computer system, the method comprising:
receiving, by the e-commerce computer system, a request for a transaction from a third party (See at least Killoran ¶0022; ¶¶0031-0038.  Where the e-commerce computer system (i.e. e-commerce system) receives a request for a transaction (i.e. receives an instruction to send an advertising email message to a customer) from a third party (i.e. from a vendor).);
in response to receiving the request: 
[using], by the e-commerce computer system, a short lookup token for the transaction, wherein the short lookup token identifies a particular registered user (See at least Killoran ¶0022; ¶¶0031-0032; ¶0038; ¶0042; ¶0048; ¶0077.  Where the e-commerce computer system (i.e. e-commerce system) uses a short lookup token (i.e. a customer identifier) for the transaction in response to receiving the request (i.e. in response to receiving the instruction to send an advertising email message to a customer), wherein the short lookup token (i.e. customer identifier (ID)) identifies a particular registered user (i.e. a customer, e.g., John Smith who has a customer identifier of “0777”).), and
configuring, by the e-commerce computer system, a transaction email to contain the short lookup token, wherein the e-commerce computer system receives email [containing the short lookup token] (See at least Killoran ¶0024; ¶¶0032-0033; ¶0038; ¶0042; ¶0048; ¶0052; ¶0068; Fig. 4; Fig. 9.  Where the e-commerce computer system (i.e. e-commerce system) configures (i.e. generates) a transaction email (i.e. advertising email) to contain the short lookup token (i.e. customer identifier (ID) in response to receiving the request (i.e. in response to receiving the instruction to send an advertising email message to a customer), wherein the e-commerce computer system receives email (e.g., an order email message) containing the short lookup token (i.e. customer identifier (ID)).);
receiving, by the e-commerce computer system, a response email from a sender via SMTP, wherein the response email is addressed to the transaction email address (See at least Killoran ¶0024 “The email interface module 112 and/or the email client module 122 in the customer client device 120 may communicate email messages using technologies such as Simple Mail Transfer Protocol (SMTP)”; ¶0038; ¶¶0041-0043; ¶0049 “Referring again to FIG. 2A, the email client module 122 may send the generated order email message to the e-commerce system 100 (step 250). This may be performed in response to input from a user of the customer client device 120.”; ¶0052 “the message processing module 110 may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106. For example, the message processing module 110 may determine whether one or more identifiers (such as a customer identifier, product identifier, vendor identifier, or campaign identifier) in the message corresponds to a valid identifier in thee-commerce database 106.”; ¶0070; ¶0073; Fig. 2A; Fig. 4; Fig. 10; Fig. 11.  Where the e-commerce computer system (i.e. e-commerce system) receives a response email (i.e. order email message) from a sender (i.e. from a user) via SMTP, wherein the response email is addressed to the transaction email address (e.g., “sales@company.com” as seen, for example, in Fig. 4 item 450).); 
ascertaining, by the e-commerce computer system, the particular registered user based on the short lookup token contained in the [response] email (See at least Killoran ¶0038; ¶¶0050-0052; Fig. 2B item 252.  Where the e-commerce computer system ascertains (i.e. determines) the particular registered user (e.g., John Smith) based on the short lookup token (i.e. the customer identifier, e.g., “0777”) contained in the response email (i.e. in the order email).);  
authenticating, by the e-commerce computer system, the response email by determining that the response email [includes information about] the particular registered user (See at least Killoran ¶0038; ¶¶0050-0052 “the message processing module 110 may validate the contents of the order email message by determining if the message is formatted correctly and/or includes information that it should include. […] the message processing module 110 may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106. For example, the message processing module 110 may determine whether one or more identifiers (such as a customer identifier, product identifier, vendor identifier, or campaign identifier) in the message corresponds to a valid identifier in thee-commerce database 106.”; Fig. 2B item 252.  Where the e-commerce computer system authenticates (i.e. validates) the response email (i.e. the order email message) by determining that the response email includes information about the particular registered user (i.e. indicated by the fact that the order email message included a customer identifier that matches a customer identifier stored in the e-commerce database).); and 
on a condition that the response email is successfully authenticated:
determining, by the e-commerce computer system, a long token associated with the short lookup token, wherein the long token includes additional information about the transaction not included in the short lookup token (See at least Killoran ¶0005 “An e-commerce system may include a database, at least one processor, and a network interface”; ¶0022 “financial information associated with the customer, such as a credit card information (such as a credit card number and expiration date), and/or other information related to bank accounts and/or other types of financial accounts (such as e-Payment accounts) that may be used to make payments to vendors via the e-commerce system 100”; ¶0038; ¶¶0050-0052; ¶¶0061-0062 “the order execution module 108 may perform a query of the e-commerce database 106 (via the database module 104) to obtain financial information for the customer and the non-profit organization. The query to the e-commerce database 106 for the customer's financial information may include the identifier of the customer, and the response to the query may be the customer's financial information”; ¶¶0077-0080 “The method of FIG. 12 may begin with the order execution module 108 obtaining credit card information associated with the customer for whom the order will be executed (step 1240). This may include the obtaining the credit card information from the e-commerce database 106 via the database module 104. The credit card information may include a credit card number and an expiration date”; Fig. 2B items 252 and 258.  Where on a condition that the response email (i.e. the order email message) is successfully authenticated (i.e. indicated by the fact that one or more identifiers, such as a customer identifier, in the message corresponds to a valid identifier in the e-commerce database), the e-commerce computer system determines a long token (i.e. customer’s financial information, such as a credit card) associated with the short lookup token (i.e. the customer identifier), wherein the long token includes additional information about the transaction (i.e. the customer’s financial information for the transaction, such as credit card information) not included in the short lookup token (i.e. note that the customer’s financial information (e.g., credit card information) is not included in the customer identifier).); and
processing, by the e-commerce computer system, the transaction utilizing the additional information included in the long token (See at least Killoran ¶¶0050-0052; ¶¶0060-0062 “The order execution module 108 may transmit the financial information related to both the customer and the vendor to the payment processing system 136, indicating that a payment should be made from the account of the customer to the account of the vendor.”; ¶¶0077-0078; Fig. 2B items 252 and 258.  Where on a condition that the response email (i.e. the order email message) is successfully authenticated (i.e. indicated by the fact that one or more identifiers, such as a customer identifier, in the message corresponds to a valid identifier in the e-commerce database), the e-commerce computer system (i.e. order execution module, which is part of the e-commerce system) processes the transaction (i.e. by indicating that the payment should be made) utilizing the additional information included in the long token (i.e. the customer’s financial information for the transaction, such as credit card information).  Note that the e-commerce system does not process the transaction if the order email message is invalid, rather, it sends one or more emails indicating that the order email message could not be correctly processed.  See e.g., [0051-0052].).
	Killoran substantially discloses the claimed invention including the conducting of an email based transaction using a long token (i.e. customer’s financial information) that is associated with a short lookup token (i.e. a customer identifier).  Killoran ¶¶0004-0005; ¶0022; ¶¶0061-0062; ¶0080.  Killoran discloses where a response email (i.e. order email message) includes a short lookup token (i.e. a customer identifier) associated with a transaction (i.e. order) between a customer and a vendor.  Killoran ¶¶0041-0042; ¶0052; Fig. 4.  Killoran also discloses that an order email message may be generated and displayed based on a user selecting a hyperlink, where the generated order email message includes a “To area” that is populated with an email address to which the message is addressed.  Killoran ¶¶0040-0042.  Killoran differs from the claimed subject matter, in part, because Killoran utilizes the short lookup token (i.e. customer identifier) in the contents (i.e. body) of the response email, whereas the claimed invention utilizes the short lookup token in the local-part of the email address to which the response email is sent.  Specifically, Killoran does not explicitly disclose but Mayo teaches:
in response to receiving the request (See at least Mayo [0033-0035]; Fig. 3 steps 320, 340, and 370.  Where in response to receiving the request (i.e. in response to receiving the offer, e.g., at step 320) from the third party (i.e. from the administrator and/or other user of the System):):
generating, by the e-commerce system, a short lookup token, wherein the short lookup token is unique to the transaction (See at least Mayo [0036]; [0038-0039]; [0041-0042]; Fig. 3 step 340; Fig. 4.  Where the e-commerce computer system (i.e. System) generates a short lookup token (i.e. the local part of the “reply to” email address, e.g., “r1234567r” from the email address “r1234567r@findAspace.net”), wherein the short lookup token identifies a particular registered user (i.e. user, e.g., advertiser) and is unique to the transaction (i.e. customized for the particular transaction, e.g., a renewal and/or initiation of a property listing and/or job listing).  Note step 340 is performed in response to step 320.), and
configuring, by the e-commerce computer system, a transaction email address to contain the short lookup token in a local part of the transaction email address, wherein the e-commerce computer system receives email via the transaction email address (See at least Mayo [0028]; [0036]; [0039]; [0040]; Fig. 3 steps 340 and 370.  Where the e-commerce computer system (i.e. System) configures (i.e. generates) a transaction email address (i.e. email address/“reply to” email address, e.g., r1234567r@findAspace.net) to contain the short lookup token in a local part of the transaction email address (e.g., to contain “r1234567r” in the local part of the email address “r1234567r@findAspace.net”), wherein the e-commerce computer system (i.e. System) receives email (i.e. a reply email) via the transaction email address.  Note steps 340 and 370 are performed in response to step 320.);
where the particular registered user is ascertained based on the short lookup token contained in the local part of the transaction email address (See at least Mayo [0041-0042]; [0048]; Fig. 3 steps 370-395.  Where the particular registered user (i.e. user, e.g., advertiser) is ascertained based on the short lookup token contained in the local part of the transaction email address (i.e. is determined based on using the “reply to” email address to query a database).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Killoran’s method of creating an email that includes a short lookup token associated with a transaction between a customer and a vendor, to include the teachings of Mayo, in order to provide a mechanism for advertisers to renew listings by simply activating a "reply" button on the advertiser's browser.  Mayo [0031].  Additionally, since Killoran teaches the use of a short lookup token in the contents of an email message and Mayo teaches that it was known in the art at the time the invention was filed to include a short lookup token (e.g., “r1234567r” from the email address “r1234567r@findAspace.net”) in the local-part of an email address, it merely would have been a simple substitution of placing the short lookup token in the local-part of the address instead of within the email message itself.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.	Killoran discloses where the e-commerce computer system authenticates (i.e. validates) the response email (i.e. the order email message) by determining that the response email includes information about the particular registered user (i.e. indicated by the fact that the order email message included a customer identifier that matches a customer identifier stored in the e-commerce database).  Killoran [0038]; [0050-0052].  For example, a message processing module may determine whether one or more identifiers (such as a customer identifier, product identifier, vendor identifier, or campaign identifier) in the message corresponds to a valid identifier in the e-commerce database.  Id.  Killoran differs from the claimed invention, in part, because Killoran does not explicitly disclose that the response email is authenticated by determining that the response email was received from the particular registered user based on an email address of the sender of the response email.	Sachtjen, on the other hand, teaches:  authenticating the response email by determining that the response email was received from the particular registered user based on an email address of the sender of the response email (See at least Sachtjen [0032]; [0036]; [0047-0050]; [0053]; Fig. 4; Fig. 5.  Where the response email (i.e. e-mail message) is authenticated by determining that the response email was received from the particular registered user (i.e. from a registered user) based on an email address of the sender of the response email (i.e. by determining that the e-mail address in the “From” header is from a user registered with the validation service.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Killoran’s method of authenticating/validating an order email message based on a customer identifier being stored in an e-commerce database, to include the teachings of Sachtjen, in order to authenticate and indicate that an e-mail is trustworthy thereby allowing users to trust the contents of the e-mail (Sachtjen [0005]). 
Regarding Claims 2 and 8:  The combination of Killoran, Mayo and Sachtjen discloses the method of claim 1 and the e-commerce computer system of claim 7.  Killoran further discloses wherein the short lookup token is embedded in a mailto link (See at least Killoran ¶¶0004-0006 “The mailto hyperlink may include a destination address field that indicates an email address of the e-commerce system, and a body field that indicates an email body that includes the identifier of the customer and the identifier of the product”; ¶¶0033-0034; ¶0037.  Where the short lookup token (i.e. customer identifier) is embedded in (i.e. included in) a mailto link (i.e. mailto hyperlink).).

Regarding Claims 4 and 10:  The combination of Killoran, Mayo and Sachtjen discloses the method of claim 1 and the e-commerce computer system of claim 7.  Killoran further discloses wherein the e-commerce computer system stores the short lookup token and the long token associated with the short lookup token (See at least Killoran ¶0022 “A user of the customer client device 120 may provide information to the account management module 102 via the web browser such as: an email address associated with the customer; financial information associated with the customer, such as a credit card information (such as a credit card number and expiration date), and/or other information related to bank accounts and/or other types of financial accounts (such as e-Payment accounts) that may be used to make payments to vendors via the e-commerce system 100; […] The account management module 102 may, via the database module 104, store information received from the customer client device 120 and/or the vendor client device 130 in the e-commerce database 106.”; ¶0026 “For each order that is placed with the e-commerce system 100, the e-commerce database 106 may store information such as an identifier of the customer that placed the order, when the order was placed, an identifier of the vendor associated with the order, and/or other information.”; ¶¶0061-0062 “the order execution module 108 may perform a query of the e-commerce database 106 (via the database module 104) to obtain financial information for the customer and the non-profit organization. The query to the e-commerce database 106 for the customer's financial information may include the identifier of the customer, and the response to the query may be the customer's financial information”; ¶0080 “The method of FIG. 12 may begin with the order execution module 108 obtaining credit card information associated with the customer for whom the order will be executed (step 1240). This may include the obtaining the credit card information from the e-commerce database 106 via the database module 104. The credit card information may include a credit card number and an expiration date”.  Where the e-commerce computer system (i.e. e-commerce system including the e-commerce database) stores the short lookup token (i.e. customer identifier) and the long token (i.e. customer’s financial information) associated with the short lookup token.).

Regarding Claims 5 and 11:  The combination of Killoran, Mayo and Sachtjen discloses the method of claim 1 and the e-commerce computer system of claim 7.  Killoran further discloses wherein a short URL link is associated with the short lookup token (See at least Killoran ¶¶0031-0038 “The "1 Bottle" hyperlink beneath the picture of the Wine One bottle may include information that describes an email message that, if received by the e-commerce system 100, will indicate to the e-commerce system 100 that John Smith would like to purchase one bottle of Wine One. As a further example, Wine One may have a product identifier of "0005," and John Smith may have a customer identifier of "0777." According to this example, the "1 Bottle" hyperlink may describe an email message that is addressed to an email account that is associated with the e-commerce system 100, and that includes a message body that includes the identifier for John Smith ("0777"), an identifier of the selected product ("0005"), and an identifier of the quantity that John Smith would like to order (in this example, a single bottle). Alternatively or additionally, the email message described by the hyperlink may include information such as text that describes the order, an identifier of the vendor (in this example, The Wine Shop), an email campaign identifier, and/or other information”.  Where a short URL link (i.e. mailto hyperlink) is associated with the short lookup token (i.e. customer identifier, e.g., identifier for John Smith (“0777”)).).

Regarding Claims 6 and 12:  The combination of Killoran, Mayo and Sachtjen discloses the method of claim 5 and the e-commerce computer system of claim 11.  Killoran further discloses wherein the third party generates an email offer message including the short URL link that is sent to the user (See at least Killoran ¶0022; ¶¶0031-0038.  Where the third party (i.e. vendor) generates (e.g., via the e-commerce system) an email offer message (i.e. advertising email message) including the short URL link that is sent to the particular registered user (i.e. email messages generated by the message processing module 110 may include one or more mailto hyperlinks).).

Regarding Claim 7:  Killoran discloses an e-commerce computer system that utilizes Simple Mail Transfer Protocol (SMTP) to improve security of an e-commerce transaction, the e-commerce system comprising:
a memory (See at least Killoran ¶0085 “memory device 1354” and “storage device 1358”; Fig. 13);
a communication interface that is communicatively coupled to a client device via a network (See at least Killoran ¶¶0084-0085 “network interface 1356 […] client device 1370”; ¶0088; Fig. 13.  Where a communication interface (i.e. network interface 1356) is communicatively coupled to a client device (i.e. client device 1370) via a network (i.e. network(s) 1380).); and 
a processor communicatively coupled to the communication interface and the memory (See at least Killoran ¶0005 “An e-commerce system may include a database, at least one processor, and a network interface”; ¶0085 “The e-commerce server 1350 may include at least one processor 1352”; ¶0092; Fig. 13);
wherein the processor is configured to:
receive, using the communication interface, a request for a transaction from a third party (See at least Killoran ¶0022; ¶¶0031-0038.  Where the processor (i.e. processor of the e-commerce system) receives, using the communication interface (i.e. using the network interface), a request for a transaction (i.e. receives an instruction to send an advertising email message to a customer) from a third party (i.e. from a vendor).),
in response to receiving the request: 
[use] a short lookup token for the transaction, wherein the short lookup token identifies a particular registered user (See at least Killoran  ¶0022; ¶¶0031-0032; ¶0038; ¶0042; ¶0048; ¶0077.  Where the processor (i.e. processor of the e-commerce system) uses a short lookup token (i.e. a customer identifier) for the transaction in response to receiving the request (i.e. in response to receiving the instruction to send an advertising email message to a customer), wherein the short lookup token (i.e. customer identifier (ID)) identifies a particular registered user (i.e. a customer, e.g., John Smith who has a customer identifier of “0777”).),
configure a transaction email to contain the short lookup token, wherein the e-commerce computer system receives email [containing the short lookup token] (See at least Killoran ¶0024; ¶¶0032-0033; ¶0038; ¶0042; ¶0048; ¶0052; ¶0068; Fig. 4; Fig. 9.  Where the processor (i.e. processor of the e-commerce system) configures (i.e. generates) a transaction email (i.e. advertising email) to contain the short lookup token (i.e. customer identifier (ID) in response to receiving the request (i.e. in response to receiving the instruction to send an advertising email message to a customer), wherein the e-commerce computer system receives email (e.g., an order email message) containing the short lookup token (i.e. customer identifier (ID)).);
receive, using the communication interface, a response email from a sender via SMTP, wherein the response email is addressed to the transaction email address (See at least Killoran ¶0024 “The email interface module 112 and/or the email client module 122 in the customer client device 120 may communicate email messages using technologies such as Simple Mail Transfer Protocol (SMTP)”; ¶0038; ¶¶0041-0043; ¶0049 “Referring again to FIG. 2A, the email client module 122 may send the generated order email message to the e-commerce system 100 (step 250). This may be performed in response to input from a user of the customer client device 120.”; ¶0052 “the message processing module 110 may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106. For example, the message processing module 110 may determine whether one or more identifiers (such as a customer identifier, product identifier, vendor identifier, or campaign identifier) in the message corresponds to a valid identifier in thee-commerce database 106.”; ¶0070; ¶0073; Fig. 2A; Fig. 4; Fig. 10; Fig. 11.  Where the processor (i.e. processor of the e-commerce system) receives, using the communication interface (i.e. network interface), a response email (i.e. order email message) from a sender (i.e. from a user) via SMTP, wherein the response email is addressed to the transaction email address (e.g., “sales@company.com” as seen, for example, in Fig. 4 item 450).); 
ascertain the particular registered user based on the short lookup token contained in the [response] email (See at least Killoran ¶0038; ¶¶0050-0052; Fig. 2B item 252.  Where the processor (i.e. processor of the e-commerce system) ascertains (i.e. determines) the particular registered user (e.g., John Smith) based on the short lookup token (i.e. the customer identifier, e.g., “0777”) contained in the response email (i.e. in the order email).);
authenticate the response email by determining that the response email [includes information about] the particular registered user (See at least Killoran ¶0038; ¶¶0050-0052 “the message processing module 110 may validate the contents of the order email message by determining if the message is formatted correctly and/or includes information that it should include. […] the message processing module 110 may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106. For example, the message processing module 110 may determine whether one or more identifiers (such as a customer identifier, product identifier, vendor identifier, or campaign identifier) in the message corresponds to a valid identifier in thee-commerce database 106.”; Fig. 2B item 252.  Where the processor (i.e. processor of the e-commerce system) authenticates (i.e. validates) the response email (i.e. the order email message) by determining that the response email includes information about the particular registered user (i.e. indicated by the fact that the order email message included a customer identifier that matches a customer identifier stored in the e-commerce database).), and 
on a condition that the response email is successfully authenticated:
determine a long token associated with the short lookup token based on information stored in the memory, wherein the long token includes additional information about the transaction not included in the short lookup token (See at least Killoran ¶0005 “An e-commerce system may include a database, at least one processor, and a network interface”; ¶0022 “financial information associated with the customer, such as a credit card information (such as a credit card number and expiration date), and/or other information related to bank accounts and/or other types of financial accounts (such as e-Payment accounts) that may be used to make payments to vendors via the e-commerce system 100”; ¶0038; ¶¶0050-0052; ¶¶0061-0062 “the order execution module 108 may perform a query of the e-commerce database 106 (via the database module 104) to obtain financial information for the customer and the non-profit organization. The query to the e-commerce database 106 for the customer's financial information may include the identifier of the customer, and the response to the query may be the customer's financial information”; ¶¶0077-0080 “The method of FIG. 12 may begin with the order execution module 108 obtaining credit card information associated with the customer for whom the order will be executed (step 1240). This may include the obtaining the credit card information from the e-commerce database 106 via the database module 104. The credit card information may include a credit card number and an expiration date”; Fig. 2B items 252 and 258.  Where on a condition that the response email (i.e. the order email message) is successfully authenticated (i.e. indicated by the fact that one or more identifiers, such as a customer identifier, in the message corresponds to a valid identifier in the e-commerce database), the processor (i.e. processor of the e-commerce system) determines a long token (i.e. customer’s financial information, such as a credit card) associated with the short lookup token (i.e. the customer identifier) based on information stored in the memory (i.e. the e-commerce database), wherein the long token includes additional information about the transaction (i.e. the customer’s financial information for the transaction, such as credit card information) not included in the short lookup token (i.e. note that the customer’s financial information (e.g., credit card information) is not included in the customer identifier).); and 
process the transaction utilizing the additional information included in the long token (See at least Killoran ¶¶0050-0052; ¶¶0060-0062 “The order execution module 108 may transmit the financial information related to both the customer and the vendor to the payment processing system 136, indicating that a payment should be made from the account of the customer to the account of the vendor.”; ¶¶0077-0078; Fig. 2B items 252 and 258.  Where on a condition that the response email (i.e. the order email message) is successfully authenticated (i.e. indicated by the fact that one or more identifiers, such as a customer identifier, in the message corresponds to a valid identifier in the e-commerce database), the e-commerce system (i.e. order execution module, which is part of the e-commerce system) processes the transaction (i.e. by indicating that the payment should be made) utilizing the additional information included in the long token (i.e. the customer’s financial information for the transaction, such as credit card information).  Note that the e-commerce system does not process the transaction if the order email message is invalid, rather, it sends one or more emails indicating that the order email message could not be correctly processed.  See e.g., [0051-0052].).
	Killoran substantially discloses the claimed invention including the conducting of an email based transaction using a long token (i.e. customer’s financial information) that is associated with a short lookup token (i.e. a customer identifier).  Killoran ¶¶0004-0005; ¶0022; ¶¶0061-0062; ¶0080.  Killoran discloses where a response email (i.e. order email message) includes a short lookup token (i.e. a customer identifier) associated with a transaction (i.e. order) between a customer and a vendor.  Killoran ¶¶0041-0042; ¶0052; Fig. 4.  Killoran also discloses that an order email message may be generated and displayed based on a user selecting a hyperlink, where the generated order email message includes a “To area” that is populated with an email address to which the message is addressed.  Killoran ¶¶0040-0042.  Killoran differs from the claimed subject matter, in part, because Killoran utilizes the short lookup token (i.e. customer identifier) in the contents (i.e. body) of the response email, whereas the claimed invention utilizes the short lookup token in the local-part of the email address to which the response email is sent.  Specifically, Killoran does not explicitly disclose but Mayo teaches:
in response to receiving the request (See at least Mayo [0033-0035]; Fig. 3 steps 320, 340, and 370.  Where in response to receiving the request (i.e. in response to receiving the offer, e.g., at step 320) from the third party (i.e. from the administrator and/or other user of the System):):
generating a short lookup token, wherein the short lookup token is unique to the transaction (See at least Mayo [0036]; [0038-0039]; [0041-0042]; Fig. 3 step 340; Fig. 4.  Where the e-commerce computer system (i.e. System) generates a short lookup token (i.e. the local part of the “reply to” email address, e.g., “r1234567r” from the email address “r1234567r@findAspace.net”), wherein the short lookup token identifies a particular registered user (i.e. user, e.g., advertiser) and is unique to the transaction (i.e. customized for the particular transaction, e.g., a renewal and/or initiation of a property listing and/or job listing).  Note step 340 is performed in response to step 320.);
configuring a transaction email address to contain the short lookup token in a local part of the transaction email address, wherein the e-commerce computer system receives email via the transaction email address (See at least Mayo [0028]; [0036]; [0039]; [0040]; Fig. 3 steps 340 and 370.  Where the e-commerce computer system (i.e. System) configures (i.e. generates) a transaction email address (i.e. email address/“reply to” email address, e.g., r1234567r@findAspace.net) to contain the short lookup token in a local part of the transaction email address (e.g., to contain “r1234567r” in the local part of the email address “r1234567r@findAspace.net”), wherein the e-commerce computer system (i.e. System) receives email (i.e. a reply email) via the transaction email address.  Note steps 340 and 370 are performed in response to step 320.);
where the particular registered user is ascertained based on the short lookup token contained in the local part of the transaction email address (See at least Mayo [0041-0042]; [0048]; Fig. 3 steps 370-395.  Where the particular registered user (i.e. user, e.g., advertiser) is ascertained based on the short lookup token contained in the local part of the transaction email address (i.e. is determined based on using the “reply to” email address to query a database).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Killoran’s method of creating an email that includes a short lookup token associated with a transaction between a customer and a vendor, to include the teachings of Mayo, in order to provide a mechanism for advertisers to renew listings by simply activating a "reply" button on the advertiser's browser.  Mayo [0031].  Additionally, since Killoran teaches the use of a short lookup token in the contents of an email message and Mayo teaches that it was known in the art at the time the invention was filed to include a short lookup token (e.g., “r1234567r” from the email address “r1234567r@findAspace.net”) in the local-part of an email address, it merely would have been a simple substitution of placing the short lookup token in the local-part of the address instead of within the email message itself.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.	Killoran discloses where the e-commerce computer system authenticates (i.e. validates) the response email (i.e. the order email message) by determining that the response email includes information about the particular registered user (i.e. indicated by the fact that the order email message included a customer identifier that matches a customer identifier stored in the e-commerce database).  Killoran [0038]; [0050-0052].  For example, a message processing module may determine whether one or more identifiers (such as a customer identifier, product identifier, vendor identifier, or campaign identifier) in the message corresponds to a valid identifier in the e-commerce database.  Id.  Killoran differs from the claimed invention, in part, because Killoran does not explicitly disclose that the response email is authenticated by determining that the response email was received from the particular registered user based on an email address of the sender of the response email.	Sachtjen, on the other hand, teaches:  authenticating the response email by determining that the response email was received from the particular registered user based on an email address of the sender of the response email (See at least Sachtjen [0032]; [0036]; [0047-0050]; [0053]; Fig. 4; Fig. 5.  Where the response email (i.e. e-mail message) is authenticated by determining that the response email was received from the particular registered user (i.e. from a registered user) based on an email address of the sender of the response email (i.e. by determining that the e-mail address in the “From” header is from a user registered with the validation service.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Killoran’s method of authenticating/validating an order email message based on a customer identifier being stored in an e-commerce database, to include the teachings of Sachtjen, in order to authenticate and indicate that an e-mail is trustworthy thereby allowing users to trust the contents of the e-mail (Sachtjen [0005]).

Regarding Claims 13, 17 and 22:  The combination of Killoran, Mayo and Sachtjen discloses the method of claim 1, the e-commerce computer system of claim 7, and the non-transitory computer readable storage medium of claim 21.  Sachtjen further discloses wherein the determining that the response email was received from the particular registered user includes performing an authentication of the email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols (See at least Sachtjen ¶0028 “Receiving Client 221 may access DNS server 270 while attempting to authenticate the e-mail, and retrieves domain recordation records 275. Receiving client 221 may utilize a variety of authentication techniques including, but not limited to, a custom SPF process as described herein, SenderID using PRA, or MFROM, DK, and DKIM”; ¶¶0034-0036; ¶¶0041-0042; ¶0053; ¶0070; ¶0078; ¶0081; Fig. 3; Fig. 5.  Wherein the determining that the response email (i.e. e-mail message) was received from the particular registered user (i.e. from the user registered with the validation service) includes performing an authentication of the email address of the sender (i.e. the e-mail address in the “From” header) using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols.).
Regarding Claims 16 and 20:  The combination of Killoran, Mayo and Sachtjen discloses the method of claim 5 and the e-commerce computer system of claim 11.  Killoran further discloses wherein the response email is received in response to activating the short URL link (See at least Killoran ¶¶0031-0038 “The "1 Bottle" hyperlink beneath the picture of the Wine One bottle may include information that describes an email message that, if received by the e-commerce system 100, will indicate to the e-commerce system 100 that John Smith would like to purchase one bottle of Wine One. As a further example, Wine One may have a product identifier of "0005," and John Smith may have a customer identifier of "0777." According to this example, the "1 Bottle" hyperlink may describe an email message that is addressed to an email account that is associated with the e-commerce system 100, and that includes a message body that includes the identifier for John Smith ("0777"), an identifier of the selected product ("0005"), and an identifier of the quantity that John Smith would like to order (in this example, a single bottle). Alternatively or additionally, the email message described by the hyperlink may include information such as text that describes the order, an identifier of the vendor (in this example, The Wine Shop), an email campaign identifier, and/or other information”; ¶0041 “FIG. 4 shows an example message composition window 440 that may be displayed in response to a selection of a hyperlink from the message body area 346 of the email display window 340 of FIG. 3 (step 248)”; ¶0049.  Where the response email (i.e. order email message) is received in response to activating (i.e. selection of a hyperlink) the short URL link (i.e. mailto hyperlink).).

Regarding Claim 21:  Killoran discloses a non-transitory computer readable storage medium that stores instructions for utilizing Simple Mail Transfer Protocol (SMTP) to improve security of an e-commerce computer system, the instruction when executed by a processor of the e-commerce computer system cause the processor to execute a method, the method comprising:
receiving a request for a transaction from a third party (See at least Killoran ¶0022; ¶¶0031-0038.  Where the processor (i.e. processor of the e-commerce system) receives a request for a transaction (i.e. receives an instruction to send an advertising email message to a customer) from a third party (i.e. from a vendor).);
in response to receiving the request: 
[using] a short lookup token for the transaction, wherein the short lookup token identifies a particular registered user (See at least Killoran  ¶0022; ¶¶0031-0032; ¶0038; ¶0042; ¶0048; ¶0077.  Where the processor (i.e. processor of the e-commerce system) uses a short lookup token (i.e. a customer identifier) for the transaction in response to receiving the request (i.e. in response to receiving the instruction to send an advertising email message to a customer), wherein the short lookup token (i.e. customer identifier (ID)) identifies a particular registered user (i.e. a customer, e.g., John Smith who has a customer identifier of “0777”).);
configuring a transaction email to contain the short lookup token, wherein the e-commerce computer system receives email [containing the short lookup token] (See at least Killoran ¶0024; ¶¶0032-0033; ¶0038; ¶0042; ¶0048; ¶0052; ¶0068; Fig. 4; Fig. 9.  Where the processor (i.e. processor of the e-commerce system) configures (i.e. generates) a transaction email (i.e. advertising email) to contain the short lookup token (i.e. customer identifier (ID) in response to receiving the request (i.e. in response to receiving the instruction to send an advertising email message to a customer), wherein the e-commerce computer system receives email (e.g., an order email message) containing the short lookup token (i.e. customer identifier (ID)).);
receiving a response email from a sender via SMTP, wherein the response email is addressed to the transaction email address (See at least Killoran ¶0024 “The email interface module 112 and/or the email client module 122 in the customer client device 120 may communicate email messages using technologies such as Simple Mail Transfer Protocol (SMTP)”; ¶0038; ¶¶0041-0043; ¶0049 “Referring again to FIG. 2A, the email client module 122 may send the generated order email message to the e-commerce system 100 (step 250). This may be performed in response to input from a user of the customer client device 120.”; ¶0052 “the message processing module 110 may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106. For example, the message processing module 110 may determine whether one or more identifiers (such as a customer identifier, product identifier, vendor identifier, or campaign identifier) in the message corresponds to a valid identifier in thee-commerce database 106.”; ¶0070; ¶0073; Fig. 2A; Fig. 4; Fig. 10; Fig. 11.  Where the processor (i.e. processor of the e-commerce system) receives a response email (i.e. order email message) from a sender (i.e. from a user) via SMTP, wherein the response email is addressed to the transaction email address (e.g., “sales@company.com” as seen, for example, in Fig. 4 item 450).); 
ascertaining the particular registered user based on the short lookup token contained in the [response] email (See at least Killoran ¶0038; ¶¶0050-0052; Fig. 2B item 252.  Where the processor (i.e. processor of the e-commerce system) ascertains (i.e. determines) the particular registered user (e.g., John Smith) based on the short lookup token (i.e. the customer identifier, e.g., “0777”) contained in the response email (i.e. in the order email).);  
authenticating the response email by determining that the response email [includes information about] the particular registered user (See at least Killoran ¶0038; ¶¶0050-0052 “the message processing module 110 may validate the contents of the order email message by determining if the message is formatted correctly and/or includes information that it should include. […] the message processing module 110 may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106. For example, the message processing module 110 may determine whether one or more identifiers (such as a customer identifier, product identifier, vendor identifier, or campaign identifier) in the message corresponds to a valid identifier in thee-commerce database 106.”; Fig. 2B item 252.  Where the processor (i.e. processor of the e-commerce system) authenticates (i.e. validates) the response email (i.e. the order email message) by determining that the response email includes information about the particular registered user (i.e. indicated by the fact that the order email message included a customer identifier that matches a customer identifier stored in the e-commerce database).); and 
on a condition that the response email is successfully authenticated:
determining a long token associated with the short lookup token, wherein the long token includes additional information about the transaction not included in the short lookup token (See at least Killoran ¶0005 “An e-commerce system may include a database, at least one processor, and a network interface”; ¶0022 “financial information associated with the customer, such as a credit card information (such as a credit card number and expiration date), and/or other information related to bank accounts and/or other types of financial accounts (such as e-Payment accounts) that may be used to make payments to vendors via the e-commerce system 100”; ¶0038; ¶¶0050-0052; ¶¶0061-0062 “the order execution module 108 may perform a query of the e-commerce database 106 (via the database module 104) to obtain financial information for the customer and the non-profit organization. The query to the e-commerce database 106 for the customer's financial information may include the identifier of the customer, and the response to the query may be the customer's financial information”; ¶¶0077-0080 “The method of FIG. 12 may begin with the order execution module 108 obtaining credit card information associated with the customer for whom the order will be executed (step 1240). This may include the obtaining the credit card information from the e-commerce database 106 via the database module 104. The credit card information may include a credit card number and an expiration date”; Fig. 2B items 252 and 258.  Where on a condition that the response email (i.e. the order email message) is successfully authenticated (i.e. indicated by the fact that one or more identifiers, such as a customer identifier, in the message corresponds to a valid identifier in the e-commerce database), the e-commerce computer system determines a long token (i.e. customer’s financial information, such as a credit card) associated with the short lookup token (i.e. the customer identifier), wherein the long token includes additional information about the transaction (i.e. the customer’s financial information for the transaction, such as credit card information) not included in the short lookup token (i.e. note that the customer’s financial information (e.g., credit card information) is not included in the customer identifier).); and
processing the transaction utilizing the additional information included in the long token (See at least Killoran ¶¶0050-0052; ¶¶0060-0062 “The order execution module 108 may transmit the financial information related to both the customer and the vendor to the payment processing system 136, indicating that a payment should be made from the account of the customer to the account of the vendor.”; ¶¶0077-0078; Fig. 2B items 252 and 258.  Where on a condition that the response email (i.e. the order email message) is successfully authenticated (i.e. indicated by the fact that one or more identifiers, such as a customer identifier, in the message corresponds to a valid identifier in the e-commerce database), the e-commerce computer system (i.e. order execution module, which is part of the e-commerce system) processes the transaction (i.e. by indicating that the payment should be made) utilizing the additional information included in the long token (i.e. the customer’s financial information for the transaction, such as credit card information).  Note that the e-commerce system does not process the transaction if the order email message is invalid, rather, it sends one or more emails indicating that the order email message could not be correctly processed.  See e.g., [0051-0052].).
	Killoran substantially discloses the claimed invention including the conducting of an email based transaction using a long token (i.e. customer’s financial information) that is associated with a short lookup token (i.e. a customer identifier).  Killoran ¶¶0004-0005; ¶0022; ¶¶0061-0062; ¶0080.  Killoran discloses where a response email (i.e. order email message) includes a short lookup token (i.e. a customer identifier) associated with a transaction (i.e. order) between a customer and a vendor.  Killoran ¶¶0041-0042; ¶0052; Fig. 4.  Killoran also discloses that an order email message may be generated and displayed based on a user selecting a hyperlink, where the generated order email message includes a “To area” that is populated with an email address to which the message is addressed.  Killoran ¶¶0040-0042.  Killoran differs from the claimed subject matter, in part, because Killoran utilizes the short lookup token (i.e. customer identifier) in the contents (i.e. body) of the response email, whereas the claimed invention utilizes the short lookup token in the local-part of the email address to which the response email is sent.  Specifically, Killoran does not explicitly disclose but Mayo teaches:
in response to receiving the request (See at least Mayo [0033-0035]; Fig. 3 steps 320, 340, and 370.  Where in response to receiving the request (i.e. in response to receiving the offer, e.g., at step 320) from the third party (i.e. from the administrator and/or other user of the System):):
generating a short lookup token, wherein the short lookup token is unique to the transaction (See at least Mayo [0036]; [0038-0039]; [0041-0042]; Fig. 3 step 340; Fig. 4.  Where the e-commerce computer system (i.e. System) generates a short lookup token (i.e. the local part of the “reply to” email address, e.g., “r1234567r” from the email address “r1234567r@findAspace.net”), wherein the short lookup token identifies a particular registered user (i.e. user, e.g., advertiser) and is unique to the transaction (i.e. customized for the particular transaction, e.g., a renewal and/or initiation of a property listing and/or job listing).  Note step 340 is performed in response to step 320.), and 
configuring a transaction email address to contain the short lookup token in a local part of the transaction email address, wherein the e-commerce computer system receives email via the transaction email address (See at least Mayo [0028]; [0036]; [0039]; [0040]; Fig. 3 steps 340 and 370.  Where the e-commerce computer system (i.e. System) configures (i.e. generates) a transaction email address (i.e. email address/“reply to” email address, e.g., r1234567r@findAspace.net) to contain the short lookup token in a local part of the transaction email address (e.g., to contain “r1234567r” in the local part of the email address “r1234567r@findAspace.net”), wherein the e-commerce computer system (i.e. System) receives email (i.e. a reply email) via the transaction email address.  Note steps 340 and 370 are performed in response to step 320.);
where the particular registered user is ascertained based on the short lookup token contained in the local part of the transaction email address (See at least Mayo [0041-0042]; [0048]; Fig. 3 steps 370-395.  Where the particular registered user (i.e. user, e.g., advertiser) is ascertained based on the short lookup token contained in the local part of the transaction email address (i.e. is determined based on using the “reply to” email address to query a database).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Killoran’s method of creating an email that includes a short lookup token associated with a transaction between a customer and a vendor, to include the teachings of Mayo, in order to provide a mechanism for advertisers to renew listings by simply activating a "reply" button on the advertiser's browser.  Mayo [0031].  Additionally, since Killoran teaches the use of a short lookup token in the contents of an email message and Mayo teaches that it was known in the art at the time the invention was filed to include a short lookup token (e.g., “r1234567r” from the email address “r1234567r@findAspace.net”) in the local-part of an email address, it merely would have been a simple substitution of placing the short lookup token in the local-part of the address instead of within the email message itself.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.	Killoran discloses where the e-commerce computer system authenticates (i.e. validates) the response email (i.e. the order email message) by determining that the response email includes information about the particular registered user (i.e. indicated by the fact that the order email message included a customer identifier that matches a customer identifier stored in the e-commerce database).  Killoran [0038]; [0050-0052].  For example, a message processing module may determine whether one or more identifiers (such as a customer identifier, product identifier, vendor identifier, or campaign identifier) in the message corresponds to a valid identifier in the e-commerce database.  Id.  Killoran differs from the claimed invention, in part, because Killoran does not explicitly disclose that the response email is authenticated by determining that the response email was received from the particular registered user based on an email address of the sender of the response email.	Sachtjen, on the other hand, teaches:  authenticating the response email by determining that the response email was received from the particular registered user based on an email address of the sender of the response email (See at least Sachtjen [0032]; [0036]; [0047-0050]; [0053]; Fig. 4; Fig. 5.  Where the response email (i.e. e-mail message) is authenticated by determining that the response email was received from the particular registered user (i.e. from a registered user) based on an email address of the sender of the response email (i.e. by determining that the e-mail address in the “From” header is from a user registered with the validation service.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Killoran’s method of authenticating/validating an order email message based on a customer identifier being stored in an e-commerce database, to include the teachings of Sachtjen, in order to authenticate and indicate that an e-mail is trustworthy thereby allowing users to trust the contents of the e-mail (Sachtjen [0005]). 
	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran in view of Mayo in view of Sachtjen, as applied above, and further in view of Roseman et al. (US 2010/0312664 A1) (“Roseman”).Regarding Claims 3 and 9:  The combination of Killoran, Mayo and Sachtjen discloses the method of claim 1 and the e-commerce computer system of claim 7.  Killoran further discloses wherein on a condition that the response email is not successfully authenticated the user is [informed that the order email message could not be correctly processed] (See at least Killoran ¶¶0050-0052; Fig. 2B item 252.  Where on a condition that the response email (i.e. the order email message) is not successfully authenticated (i.e. is not validated, for example because one or more of the identifiers in the message are not valid identifiers) the user is informed that the order email message could not be correctly processed.).	Killoran further discloses the use of an e-commerce computer system where consumers may register by interacting with an account management module via a web browser (Killoran ¶0002; ¶¶0022-0023).  As indicated above, Killoran also discloses validating the contents of order email messages, and, in the event an order email message is invalid, sending one or more emails to the email address from which the order was received, indicating that the order email message could not be processed (Killoran ¶¶0050-0052).  However, the combination of Killoran, Mayo and Sachtjen does not explicitly disclose wherein on a condition that the response is not successfully authenticated, the sender is directed to a signup web page to complete the transaction.	Roseman, on the other hand, teaches wherein on a condition that the response is not successfully authenticated, the sender is directed to a signup web page to complete the transaction (See at least Roseman ¶¶0039-0040 “the auction system receives a response to the submit bid web page in step 603. In step 604, if the routine recognizes the buyer and if participation in auctions and automatic authentication (e.g., “single-action bid enabled”) are enabled, then the routine continues that step 606, else the routine continues at step 605. The routine checks the user database to determine whether the buyer is enabled to participate in auctions and has enabled automatic authentication. In step 605, the routine invokes an authenticate/register routine to authenticate or register the buyer. In step 606, the routine places the bid for the buyer and completes.”; Fig. 6; Fig. 7.  Where on a condition that the response (i.e. the response to the submit bid web page) is not successfully authenticated (i.e. indicated by the fact that the routine does not recognize the buyer), the sender (i.e. buyer) is directed to a signup web page (i.e. authentication web page) to complete the transaction (i.e. to register the buyer and place the bid).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Killoran’s method of registering customers in an e-commerce computer system and sending email notifications when a validation pertaining to an order fails, to include the teachings of Roseman, in order to invoke a registration routine when some level of authentication or registration is needed for a user (Roseman ¶0040).

	Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran in view of Mayo in view of Sachtjen, as applied above, and further in view of Linden et al. (US 6,360,254 B1) (“Linden”).Regarding Claims 15 and 19:  The combination of Killoran, Mayo and Sachtjen discloses the method of claim 1 and the e-commerce computer system of claim 7.  Killoran substantially discloses the claimed invention including the conducting of an email based transaction using a long token (i.e. customer’s financial information) that is associated with a short lookup token (i.e. a customer identifier) (Killoran ¶¶0004-0005; ¶0022; ¶¶0061-0062; ¶0080).  Killoran discloses where a response email (i.e. order email message) includes a short lookup token (i.e. a customer identifier) associated with a transaction (i.e. order) between a customer and a vendor (Killoran ¶¶0041-0042; ¶0052; Fig. 4).  Killoran also discloses where customers can register with the e-commerce system and that the e-commerce system can link information provided by the customer (e.g., financial information) with a customer identifier or other identifying information (Killoran ¶0022).  However, Killoran does not explicitly disclose wherein the transaction is a secure web logon.	Linden, on the other hand, teaches wherein the transaction is a secure web logon (See at least Linden Abstract; Col. 4 lines 6-34; Col. 10 lines 18-41; Figs. 3A-4B.  Where the transaction is a secure web logon (i.e. validate the token and if valid permit access to the private resource).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Killoran’s method of using a response email that includes a short lookup token, such as a customer identifier, which is associated with a transaction, to include the teachings of Linden, in order to allow users to access private Web pages, data records and/or other restricted resources using automatically-generated private URLs (Uniform Resource Locators), thereby allowing authorized users to access the private resources without the need to enter a username, password, or other authentication information, and without the need to download special authentication software or data to the user's computer (Linden Col. 1 lines 41-49).

Response to Arguments
Claim Rejections – 35 U.S.C. § 103	Applicant argues that none of the cited references teach a method for improving the security of an ecommerce computer system that includes "configuring ... a transaction email address to contain the short lookup token in a local part of the transaction email address" "in response to receiving the request" "for a transaction from a third party" as recited in the amended claims.  Amendment, pp. 13-16.  Examiner respectfully disagrees.  Killoran discloses where the e-commerce computer system (i.e. e-commerce system) receives a request for a transaction (i.e. receives an instruction to send an advertising email message to a customer) from a third party (i.e. from a vendor).  Killoran ¶0022; ¶¶0031-0038.  Killoran further discloses where the e-commerce computer system (i.e. e-commerce system) configures (i.e. generates) a transaction email (i.e. advertising email) to contain the short lookup token (i.e. customer identifier (ID) in response to receiving the request (i.e. in response to receiving the instruction to send an advertising email message to a customer).  Killoran ¶0024; ¶¶0032-0033; ¶0038; ¶0042; ¶0048; ¶0052; ¶0068; Fig. 4; Fig. 9.  Killoran differs from the claimed subject matter, in part, because Killoran utilizes the short lookup token (i.e. customer identifier) in the contents (i.e. body) of the response email, whereas the claimed invention utilizes the short lookup token in the local-part of the email address to which the response email is sent.  
	Mayo, on the other hand, teaches where the e-commerce computer system (i.e. System) generates a short lookup token (i.e. the local part of the “reply to” email address, e.g., “r1234567r” from the email address “r1234567r@findAspace.net”) in response to receiving the request (i.e. in response to receiving the offer, e.g., at step 320) from the third party (i.e. from the administrator and/or other user of the System).  Mayo [0033-0036]; [0038-0039]; [0041-0042]; Fig. 3 steps 320 and 340; Fig. 4.  Mayo further teaches where the e-commerce computer system (i.e. System) configures (i.e. generates) a transaction email address (i.e. email address/“reply to” email address, e.g., r1234567r@findAspace.net) to contain the short lookup token in a local part of the transaction email address (e.g., to contain “r1234567r” in the local part of the email address “r1234567r@findAspace.net”) in response to receiving the request (i.e. in response to receiving the offer, e.g., at step 320) from the third party (i.e. from the administrator and/or other user of the System).  Mayo [0028]; [0033-0036]; [0039]; [0040]; Fig. 3 steps 340 and 370.  Examiner notes that, in Mayo, both the generation of the short lookup token and the configuring of the transaction email address occur after, and/or in response to, receiving the offer made by the administrator or other user of the System.  Mayo [0034-0036].
	Applicant argues that Mayo teaches where "the System selects an offer to make with respect to the particular advertiser", and concludes, based on this teaching, that the reference is wholly silent with regard to any form of a message that is received from a third party.  Amendment, pp. 15-16.  Examiner respectfully disagrees.  The claimed invention describes an e-commerce computer system (i.e. a first party) and a particular register user (i.e. a second party).  In Mayo, Examiner has interpreted the “System” to be the functional equivalent of applicant’s “e-commerce computer system” and the “user (e.g., the advertiser)” to be the functional equivalent of applicant’s “particular registered user.”  Accordingly, in Mayo, the “System” would be one party and the “user/advertiser” would be the second party.  Mayo indicates that “[A]dministrators and/or other users of the System (from the service provider point of view) may design and enter various offerings which may be made in connection with renewals.”  Mayo [0034].  Mayo indicates that these offers are then sent to the user/advertiser to facilitate a transaction/renewal.  Mayo [0034-0041].  Examiner has interpreted the “administrators and/or other users of the System” to be a third party since they are not the “System” nor the “user/advertiser.”  Examiner has also interpreted the entered offer to be “a request for a transaction.”  Based on these reasonable interpretations, Mayo teaches receiving, by the e-commerce system (i.e. by the System), a request for a transaction (i.e. an entered offer) from a third party (i.e. from administrators and/or other users of the System).  Furthermore, as previously indicated in the remarks above, Mayo discloses where both the generation of the short lookup token and the configuring of the transaction email address occur after, and/or in response to, receiving the offer made by the administrator or other user of the System.  Mayo [0034-0036].
	Applicant argues that Sachtjen does not teach a method for improving the security of an e-commerce computer system that includes "configuring ... a transaction email address to contain the short lookup token in a local part of the transaction email address" "in response to receiving the request" "for a transaction from a third party" as recited in the amended claims.  Amendment, p. 16.  Examiner agrees, however Sachtjen was not, and is not, used to teach these particular features.
	Applicant argues that Roseman and Linden do not cure the alleged deficiencies of Sachtjen, Mayo and Killoran.  Amendment, pp. 16-17.  Applicant’s remarks have been considered, however, neither Roseman nor Linden were used to teach any of the features argued by Applicant and found in claims 1, 7 and 21. 
	For the above reasons, and for the reasons set forth in the 35 U.S.C. § 103 rejection seen above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Crespo et al. (US 2007 /0299920 A1) discloses the generating of an anonymous email address corresponding to a pair of customer and merchant.  The anonymous email address is then used in communications between the customer and merchant.  Crespo Abstract.
Pieczul et al. (US 2014/0189820 A1) discloses a process where a web application user is authenticated directly upon selecting a link in a notification email.  Pieczul Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        June 17, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685